Citation Nr: 1632916	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  07-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder bursitis and arthritis.

2.  Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

Prior to adjudicating the Veteran's claims, a remand is required.

As an initial matter, there are a number of outstanding medical records not associated with the evidence before the Board.

The evidence of record contains VA treatment records from the Fayetteville VA Medical Center (VAMC) dated July 2000 to August 2014 and the Durham VAMC dated August 2012 to April 2014.  There are also treatment records from the Fayetteville VAMC dated September 2015 and October 2015, which appear to have been submitted by the Veteran himself.  The evidence reflects that the Veteran continues to receive ongoing treatment through the VA Healthcare System at both the Fayetteville and Durham VAMCs and he testified at his videoconference hearing that he recently underwent a VA hearing loss examination, which is not associated with the evidence before the Board.  On remand, efforts to obtain all outstanding VA treatment records must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The record also contains radiology records from the Womack Army Hospital dated June 2011 to February 2013, February 2014 to March 2014, and April 2016.  At his videoconference hearing, the Veteran indicated that he had been receiving cortisone injections at the Womack Army Hospital, yet there are no treatment records associated with the evidence before the Board.  On remand, the RO or AMC must make efforts to obtain all outstanding treatment records from the Womack Army Hospital.  See 38 C.F.R. § 3.159(c)(2) (2016).

The Veteran also testified at his hearing before the Board that he received referrals from VA doctors to receive treatment from outside private medical providers who treated him for his back and shoulder.  He indicated he was treated at a private pain and medical center with a street address of 86 Fairview and that he believed those treatment records were associated with the evidence of record.  He also indicated that he was referred to another private medical provider in Pinehurst but that the "CDs and everything got misplaced."  Following a thorough review of the evidence, the Board finds the only private medical report associated with the evidence of record is dated January 2013 from the Fayetteville Pain Center, PLLC.

On remand, the RO or Appeals Management Center (AMC) must send the Veteran a letter requesting that he identify all private medical providers with whom he has sought treatment and provide him with a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs.  The letter must request that the Veteran complete, sign, and return a VA Form 21-4142 for each private medical provider to allow VA to attempt to obtain his medical records on his behalf.  If the Veteran returns a completed VA Form 21-4142 for any private medical provider, the RO or AMC must request the identified records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c)(1) (2016).  The Veteran must also be informed that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.

At his hearing before the Board, the Veteran testified that his service-connected chronic lumbosacral strain and left shoulder bursitis and arthritis had worsened in severity and that he believed he experienced symptoms indicative of neurological manifestations of both service-connected disabilities.  The Veteran last underwent VA examinations in September 2012 for his back disability and in November 2014 for his left shoulder.  Accordingly, a remand is required to afford him more recent examinations to assess the current severity of his disabilities on appeal.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or AMC should send a letter to the Veteran requesting that he identify all private medical providers with whom he has sought treatment for his claims on appeal and inviting him to submit additional evidence in support of his claims.

Specifically, the letter should request that the Veteran complete a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs for each identified private medical provider to allow VA to request his medical records on his behalf.  The Veteran must be informed that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.

2.  Regardless of the Veteran's response to the above letter, the RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all outstanding VA treatment records.  Specifically, the RO or AMC must request the following records:

* Fayetteville VAMC treatment records dated prior to July 2000 and from August 2014 to the present; 

* Durham VAMC treatment records dated prior to August 2012 and from April 2014 to the present; and

* All treatment records from the Womack Army Hospital.

If the Veteran returns any completed VA Form 21-4142s, the RO or AMC must request the identified private medical records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c)(1).

3.  Then, the Veteran should be scheduled for VA examinations to assess the current severity of his service-connected chronic lumbosacral strain and the current severity of his service-connected left shoulder bursitis and arthritis.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite undamaged joint should be documented, if possible.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016)

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted, to include obtaining a certified translation of any documents received which are not in English.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

